UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

MICHAEL B. DORSEY,                             :
                                               :
                       Plaintiff,              :       Civil Action No.:       10-0741 (RMU)
                                               :
                       v.                      :       Re Document No.:        2
                                               :
DISTRICT OF COLUMBIA et al.,                   :
                                               :
                       Defendants.             :

                                    MEMORANDUM OPINION

        DENYING THE PLAINTIFF’S MOTION FOR A TEMPORARY RESTRAINING ORDER

                                       I. INTRODUCTION

       This matter comes before the court on the pro se plaintiff’s motion for a temporary

restraining order (“TRO”). The plaintiff, an individual engaged in the business of “assisting

persons and businesses with parking and moving violation matters,” commenced this action on

May 7, 2010, alleging that agents of the District of Columbia Department of Motor Vehicles

violated the District of Columbia Code and the Fourteenth Amendment to the United States

Constitution by “persecut[ing], discriminat[ing] against and engag[ing] personal animus against

him.” Compl. at 1-3. The plaintiff also asserts that the defendants improperly withheld

information to which he was entitled under the Freedom of Information Act. See id. at 3.

       The plaintiff seeks a TRO requiring the defendants to “cease withholding pertinent

information to this case” and “ceas[e] and desist[] efforts to interfere with th[e] plaintiff’s efforts

to assist persons and businesses with parking and traffic ticket problems.” See Pl.’s Mot. at 2.

The plaintiff suggests that injunctive relief is necessary to prevent the defendants from damaging

the plaintiff’s relationships with his clients. See id. at 2-3. For the reasons discussed below, the

court denies the plaintiff’s motion.
                                           II. ANALYSIS

                             A. Legal Standard for Injunctive Relief

       This court may issue interim injunctive relief only when the movant demonstrates “[1]

that he is likely to succeed on the merits, [2] that he is likely to suffer irreparable harm in the

absence of preliminary relief, [3] that the balance of equities tips in his favor, and [4] that an

injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 129 S. Ct. 365,

374 (2008) (citing Munaf v. Geren, 128 S. Ct. 2207, 2218-19 (2008)). It is particularly important

for the movant to demonstrate a likelihood of success on the merits. Cf. Benten v. Kessler, 505

U.S. 1084, 1085 (1992) (per curiam). Indeed, absent a “substantial indication” of likely success

on the merits, “there would be no justification for the court’s intrusion into the ordinary

processes of administration and judicial review.” Am. Bankers Ass’n v. Nat’l Credit Union

Admin., 38 F. Supp. 2d 114, 140 (D.D.C. 1999) (internal quotation omitted).

       The other critical factor in the injunctive relief analysis is irreparable injury. A movant

must “demonstrate that irreparable injury is likely in the absence of an injunction.” Winter, 129

S. Ct. at 375 (citing Los Angeles v. Lyons, 461 U.S. 95, 103 (1983)). Indeed, if a party fails to

make a sufficient showing of irreparable injury, the court may deny the motion for injunctive

relief without considering the other factors. CityFed Fin. Corp. v. Office of Thrift Supervision,

58 F.3d 738, 747 (D.C. Cir. 1986). Provided the plaintiff demonstrates a likelihood of success

on the merits and of irreparable injury, the court “must balance the competing claims of injury

and must consider the effect on each party of the granting or withholding of the requested relief.”

Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542 (1987). Finally, “courts of equity should pay

particular regard for the public consequences in employing the extraordinary remedy of


                                                   2
injunction.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982).

       As an extraordinary remedy, courts should grant such relief sparingly. Mazurek v.

Armstrong, 520 U.S. 968, 972 (1997). The Supreme Court has observed “that a preliminary

injunction is an extraordinary and drastic remedy, one that should not be granted unless the

movant, by a clear showing, carries the burden of persuasion.” Id. Therefore, although the trial

court has the discretion to issue or deny a preliminary injunction, it is not a form of relief granted

lightly. In addition, any injunction that the court issues must be carefully circumscribed and

“tailored to remedy the harm shown.” Nat’l Treasury Employees Union v. Yeutter, 918 F.2d

968, 977 (D.C. Cir. 1990).

               B. The Court Denies the Plaintiff’s Motion for Injunctive Relief

       The plaintiff does not address any of the factors of the injunctive relief analysis except by

alleging, without significant elaboration, that the defendants’ actions “cause irreparable and

imminent harm.” Pl.’s Mot. at 3. The plaintiff correctly recognizes that the irreparable injury

prong is critical in the injunctive relief analysis. See Winter, 129 S. Ct. at 375. To satisfy this

standard, however, he must do more than simply assert that he faces irreparable injury absent

injunctive relief. Id. Rather, it is the plaintiff’s burden to make a clear showing “that irreparable

injury is likely in the absence of an injunction.” Id.; Mazurek v. Armstrong, 520 U.S. 968, 972

(1997). By offering only bald, unsupported allegations of irreparable injury, the plaintiff has

failed to satisfy this burden. See Cornish v. Dudas, 540 F. Supp. 2d 61, 65 (D.D.C. 2008)

(denying the plaintiff’s motion for injunctive relief because the plaintiff had failed to submit

competent evidence and instead offered “only broad conclusory statements” as to the prospect of

irreparable injury).


                                                  3
        Given that the plaintiff has failed to make a sufficient showing of irreparable injury, the

court may deny his motion without considering the three remaining prongs of the injunctive

relief analysis, namely, the likelihood of success on the merits, the balance of the equities and

the public interest. See CityFed Fin. Corp., 58 F.3d at 747. In any event, the plaintiff has

entirely failed to address these three factors. See generally Pl.’s Mot. As a result, the court is

not persuaded that the plaintiff is entitled to injunctive relief.



                                         III. CONCLUSION

        For the foregoing reasons, the court denies the plaintiff’s motion for a TRO. An Order

consistent with this Memorandum Opinion is separately and contemporaneously issued this 17th

day of May, 2010.



                                                         RICARDO M. URBINA
                                                        United States District Judge




                                                    4